De Courcy, J.
The defendants, the owners of a building on Boylston Street, in Boston, had leased portions of the first and second floors to one Rosenbaum. The elevator, halls and common stairways remained in their control, and they had provided the means and assumed the duty of lighting them. The plaintiff, an employee of Rosenbaum, after leaving her employer’s shop on the second floor was descending the flight of marble steps to the first floor when she fell and was injured.
The plaintiff was familiar with the place, and was aware that the electric lamps were not then lighted; but it was necessary for her to use this stairway at the time because, on the evidence, she had been forbidden to use the elevator by the defendants’ employee who operated it. And she testified that she had hold of the handrail until she fell at the first turn, where the treads were wider at the left than at the right. The issue of her due care was submitted to the jury rightly. Marston v. Reynolds, 211 Mass. 590.
The only alleged negligence of the defendants that went to the jury was their failure to properly light the stairway. The plaintiff was using it by their implied invitation, and they owed her the duty of maintaining it in a reasonably safe condition. The elevator shaft was enclosed by iron grill work, and round this wound the marble staircase. The evidence tended to show that the only natural light reaching any part of the stairs came through the glass doors on Boylston Street, and through the doors and crinkled-glass partitions between Rosenbaum’s office on the second floor and the hallway; that when the plaintiff came from the office she found this hallway dark, and the stairway “dark and gloomy;” that although there was an electric lamp in front of the elevator, and one close to the stairs, neither was lighted; that the weather was cloudy that morning, and that the elevator when going up or down cast lights and shadows on the steps. On all the evidence we think the jury were warranted in finding that in order to render this stairway reasonably safe for the plaintiff’s use at the time of *435the accident, the defendants should have provided artificial light in pursuance of the obligation they had assumed, and that they failed to perform that duty. Marwedel v. Cook, 154 Mass. 235. Gallagher v. Murphy, 221 Mass. 363.
The presiding judge rightly refused to give the requested ruling which was based upon a clause in the lease of the plaintiff’s employer. The accident did not happen on the premises demised to Rosenbaum. “Whatever may be the respective rights of the landlord and tenant under such a covenant, it does not prevent a person injured from resorting to the liability of the one whose tort has harmed him.” Follins v. Dill, 221 Mass. 93, 98.

Exceptions overruled.